REASONS FOR ALLOWANCE
It is noted by the examiner that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is clear from the prosecution record. The sum of the limitations in independent claims 1, 9, and 13 is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746